Citation Nr: 1731927	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right foot contusion, to include bilateral pes planus with left foot plantar fasciitis prior to February 26, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to an initial increased rating for right foot plantar fasciitis.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral metatarsalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was first remanded in January 2011.  At that time, the claim was stylized as entitlement to an initial compensable rating for residuals of a right foot contusion.  While pending remand, the RO issued a May 2012 rating decision increasing the Veteran's rating from noncompensable to 10 percent disabling, effective February 26, 2011.  Shortly thereafter in August 2012, the RO granted service connection for bilateral pes planus and left foot plantar fasciitis as residuals of the Veteran's service connected right foot contusion.  These disabilities were incorporated within the Veteran's already present 10 percent rating and given the same effective date of February 26, 2011.  A timely a notice of disagreement (NOD), regarding this decision, was received in August 2012 and properly perfected in July 2016.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The aforementioned is reflected on the title page of this decision.
  
The claim was last remanded in February 2014.  Since this remand, in August 2016, the RO granted service connection for bilateral metatarsalgia with a 10 percent rating, effective April 8, 2011.  Service connection was also established for right foot plantar fasciitis as a residual of the Veteran's already service connected right foot contusion.  The combined impact of all of his foot disabilities, including right foot plantar fasciitis, but not metatarsalgia, was then rated as 10 percent disabling as of April 10, 2009.  That said, the record reflects the Veteran timely filed an NOD with this decision in October 2016.  A statement of the case (SOC) has not been issued for these claims.  As such, these matters are listed on the title page of this remand and remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Claims Pending the Issuance of an SOC

As explained in the Introduction, the Veteran in August 2016 filed a timely NOD with an August 2016 rating decision.  This decision granted a 10 percent rating for bilateral metatarsalgia effective April 8, 2011 and service connection for right foot plantar fasciitis effective April 10, 2009.  An SOC must be sent to the Veteran and his representative on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Increased Rating Claims

The Veteran was most recently afforded a VA examination in August 2014.  
Since this examination a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, although functional impairment and pain are noted, the 2014 VA examination report remains inadequate as it did not comply with Correia.  
That said, the 2014 examination report is inadequate beyond the omission of the proper application of Correia.  The examination report is silent for discussion or even diagnosis of bilateral pes planus.  This omission directly contradicts the previous findings of the May 2012 VA examiner.  This lack of diagnosis complicates the record which is already ambiguous as to the impairment caused by the Veteran's plantar fasciitis versus his bilateral pes planus.

In this regard, private clinical records are unclear as to which condition is causing the "severe" symptomatology impairing the Veteran's feet.  See Dr. F. A., D. PM.'s 2010 and 2012 Correspondence and Dr. V. M. D.O.'s July 2016 Correspondence.  As the Veteran's right foot plantar fasciitis is not currently ripe for Board adjudication, a clarifying opinion must be obtained which identifies his current disabilities and, to the extent possible, distinguishes their symptomatology.  See Esteban v. Brown.  See 6 Vet. App.  259 (1994) (evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited, therefore, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case on the issues of entitlement to a rating in excess of 10 percent for metatarsalgia and entitlement to an initial increased rating for right foot plantar fasciitis, to include whether a separate compensable rating is warranted.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

2. Schedule the Veteran for the appropriate VA examination in connection with his claim for an increased rating for his service-connected foot disabilities.  The VA examiner should review the Veteran's pertinent clinical history contained in his claims file. 

a. The examiner should identify all musculoskeletal pathology of the feet found to be present.  

b. The examiner should identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, incoordination, marked deformity, swelling, characteristic callosities, or spasm of the tendo-Achillis on manipulation.  The use of orthotics must also be noted and discussed.

c. The examiner is to test for range of motion in active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes the required testing is not required in the present case, he or she should clearly explain why this is so.

d. The examiner must specifically indicate whether the Veteran still suffers from bilateral pes planus and rationalize this finding against the conflicting findings of the 2012 and 2014 VA examiners.  

If pes planus is present on examination, the examiner must comment on the extent/severity of the condition, specifically as to whether the condition is productive of severe or pronounced symptoms.  

e. The examiner should also opine as to the severity of the plantar fasciitis in each foot, including determining if this disability is manifested by symptomatology equivalent to the amputation of the great toe or if it has been operated on with resection of the metatarsal head. 

f. To the extent possible the examiner should distinguish each symptom from each service-connected disability.  If the examiner is unable to distinguish between the symptoms associated with each service connected disability, s/he must so state why this is so.

To the extent possible, the examiner should fully describe any functional effects of his disabilities and the impact of such on his employability.  Special Attention is directed to Dr. F. A. and Dr. V. M. private treatment records and VAMC treatment records.

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




